On Rehearing.
Per Curiam.
Upon consideration of the petition for rehearing in this suit, and a reexamination of the questions presented by the transcript herein, it appears that the decree of the court below and of this court should be modified as follows: 1. That plaintiff have a decree against the defendant Corbin for two hundred and twelve dollars and thirty-three cents, and interest thereon, together with his costs and disbursements, and for the foreclosure of the lien of his mortgage. 2. That plaintiff have the right to redeem the property from the defendant Perry upon the payment of eight hundred and seventy-two dollars and twenty cents, and legal interest thereon from November fourteenth, eighteen hundred and ninety-one, within ninety days from the entry of the mandate in the court below, and if no redemption be made within that time, plaintiff’s right to redeem be forever barred and foreclosed. 3. If redemption be made within the prescribed time, then the property to be sold under plaintiff’s decree and the proceeds applied as follows: (1) To the expenses of the sale and the costs and disbursements of this suit. (2) To the satisfaction of plaintiff’s claim, including the amount due from the defendant Corbin, and the amount paid the defendant Perry upon redemption, and legal interest on each amount. (3) The remainder, if any, to be paid to the defendant Perry. And it is so ordered. Modified.